UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7535



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE LAMONT THURSTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. James C. Fox, Senior
District Judge. (CR-95-15-F)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Lamont Thurston, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Lamont Thurston appeals the district court’s order

denying his motion for reconsideration and relief from judgment.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   United States v. Thurston, No. CR-95-15-F

(E.D.N.C. Aug. 7, 2001). We deny Thurston’s motion for appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2